Citation Nr: 0106248	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  98-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pyorrhea.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

On September 17, 1999, the Board issued a decision that 
denied the veteran's claims of entitlement to service 
connection for pyorrhea and bilateral hearing loss.  The 
veteran appealed the Board's September 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated September 6, 2000, the Court vacated and 
remanded the Board's decision.

The September 6, 2000 Court Order stated that the Board's 
September 1999 Board decision was correct in finding that new 
and material evidence had been submitted to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  Accordingly, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be reviewed on a de novo basis.


REMAND

Based on a review of the record following action by the 
Court, additional development is necessary prior to a final 
disposition of the appeal.  As noted in the Court's Order, 
the appellant testified at the hearing before the Hearing 
Officer that he believed his hearing loss was a result of the 
firing of a grenade launcher close to his ears and that a 
private dentist had told him that his jaw was damaged when 
his teeth were extracted during service.  The Court stated 
that "[t]he hearing officer had a duty to suggest that the 
appellant obtain and submit evidence that would support his 
statements, or to submit any other evidence that would 
benefit his claims, which the hearing officer did not 
fulfill."  Order at 4.  The Court also noted that the 
appellant testified at a videoconference Board hearing that a 
private dentist had told him that his jaw was damaged when 
his teeth were extracted during service.  The Court concluded 
that the appellant's "statement put the Board on notice that 
evidence may have existed (a statement from the dentist) 
that, if obtained, could have well-grounded the claim."  
Order at 5.  

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
deleted the well-grounded claim requirement and also sets 
forth provisions for VA assistance to claimants under certain 
circumstances.  Accordingly, review of the veteran's claims 
under the new legislation is required before the Board may 
proceed with appellate review.

With respect to the appellant's claim for service connection 
for hearing loss, the Board's prior decision determined that 
new and material evidence had been submitted to reopen the 
previously denied claim, but that there was no competent 
medical evidence of a nexus or link between the currently 
diagnosed hearing loss and his active service.  The Board is 
of the opinion that based on the facts and circumstances of 
this case and in light of the Veterans Claims Assistance Act 
of 2000, the appellant should be afforded a VA examination to 
assess the etiology of the veteran's hearing loss.

Finally, evidence pertinent to the issues on appeal has been 
added to the claims file subsequent to the Court's Order in 
this case.  Accordingly, the evidence is referred to the RO 
for consideration and review upon preparation of a 
Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

2.  The RO should contact the veteran and 
inform him of the evidence necessary to 
support his claim.  In particular, the 
veteran should be invited to obtain and 
submit evidence that would support his 
statements that his hearing loss was a 
result of the firing of a grenade 
launcher close to his ears and that a 
private dentist had told him that his jaw 
was damaged when his teeth were extracted 
during service, or to submit any other 
evidence that would benefit his claims.  
The veteran should also be requested to 
specify the names and addresses of all 
health care providers who have provided 
him treatment since his separation from 
service for pyorrhea and hearing loss.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file and the examiner is requested 
to offer an opinion regarding whether the 
veteran's hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
submitted subsequent to the Board 
subsequent to the Court's Order in this 
case.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




